Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 12 and 16. Specifically, the combination of a bonding apparatus comprising: a vacuum hole disposed in the body part; a first protruding part protruding in a first direction from a first surface of the body part; a second protruding part protruding from the first surface of the body part in the first direction and spaced farther apart from a center of the first surface of the body part than the first protruding part in a second direction intersecting with the first direction; and a trench defined by the first surface of the body part and second surfaces of the first protruding part, the second surfaces protruding in the first direction from the first surface of the body part, and the trench being connected to the vacuum hole, wherein the second protruding part protrudes farther from the first surface of the body part in the first direction than the first protruding part (claims 1 and 12); or the combination of the bonding apparatus to which a substrate for a semiconductor package is adhered, the bonding apparatus comprising: a second protruding part protruding in the first direction from the first surface of the body part farther from the first surface than the first protruding part, the second protruding part being spaced farther from a center of the first surface of the body part than the first protruding part in a second direction intersecting the first direction, wherein when the substrate is adhered to the bonding apparatus, the substrate is in contact with a first contact surface of the first protruding part and a second contact surface of the second protruding part (in claim 16). 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/               Primary Examiner, Art Unit 2814